Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of the Claims
Claims 34-57 are pending and the subject of this NON-FINAL Office Action.  This is the first office action on the merits.

Priority
	The instant claims receive an effective filing date of 03/25/2011 because the PCT application (PCT/US11/030026) filed on that date is the first priority document that contains written description support for PSEN1, NKTR and CFLAR; and EPOR, RARA, RXRA, SLC25A37 and GZMK.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 34-36, 38, 40-45, 47-48, 50 and 52-56 are rejected under 35 U.S.C. § 102(e) as being anticipated by SARWAL (US 9,938,579).
	As to claims 34-36, 38, 40-45, 47-48, 50 and 52-56, SARWAL teaches detection by quantitative gene expression levels of increased ITGAX, RNF130, IFNGR1, CFLAR, NKTR, PSEN1, ITGAX, DUSP1, RYBP, MAPK9, and NAMPT/PBEF1 compared to control/healthy samples (cols. 1-2) in blood samples from kidney and heart transplant recipients (cols. 1-2), and increase treatment of immunosuppressive therapy (col. 2, ll. 36-51).  
	Per MPEP § 2136.05,
	A rejection based on pre-AIA  35 U.S.C. 102(e) can be overcome by:
		(A) Persuasively arguing that the claims are patentably distinguishable from the prior art;
		(B) Amending the claims to patentably distinguish over the prior art;
		(C) Filing an affidavit or declaration under 37 CFR 1.132 showing that the reference invention is not by "another." See MPEP §§ 715.01(a), 715.01(c), 716.10, and 2136.05(b);
		(D) Filing an affidavit or declaration under 37 CFR 1.131(a) showing prior invention, if the reference is not a U.S. patent or a U.S. patent application publication claiming interfering subject matter as defined in 37 CFR 41.203(a) (subject matter of a claim of one party would, if prior art, have anticipated or rendered obvious the subject matter of a claim of the opposing party and vice versa). See MPEP §§ 715 and 2136.05(b)for more information on 37 CFR 1.131(a) affidavits;
		(E) Submitting and perfecting a claim to priority under 35 U.S.C. 119(a) - (d) within the time period set in 37 CFR 1.55 and establishing that prior foreign application disclosure satisfies the enablement and written description requirements of 35 U.S.C. 112 for the subject matter claimed in the application under examination (see MPEP § 2136.05(a) for a summary of priority requirements, and MPEP §§ 213-216 for detailed information); and/or
		(F) Submitting a benefit claim under 35 U.S.C. 119(e) or 120, within the time periods set in 37 CFR 1.78 and establishing that the prior application satisfies the enablement and written description requirements of 35 U.S.C. 112 for the subject matter claimed in the application under examination (see MPEP § 2136.05(a) for a summary of benefit requirements, and MPEP § 211et seq. for detailed information).

If Applicants pursue (C), then
	A rejection based on pre-AIA  35 U.S.C. 102(e) can be overcome by filing an affidavit or declaration under 37 CFR 1.132 showing that the reference invention is not by "another." "The fact that an application has named a different inventive entity than a patent does not necessarily make that patent prior art." Applied Materials Inc. v. Gemini Research Corp., 835 F.2d 279, 15 USPQ2d 1816 (Fed. Cir. 1988). The issue turns on what the evidence of record shows as to who invented the subject matter. In re Whittle, 454 F.2d 1193, 1195, 172 USPQ 535, 537 (CCPA 1972). In fact, even if an inventor's or at least one joint inventor's work was publicly disclosed prior to the patent application, the inventor's or at least one joint inventor's own work may not be used against the application subject to pre-AIA  35 U.S.C. 102 unless there is a time bar under pre-AIA  35 U.S.C. 102(b). In re DeBaun, 687 F.2d 459, 214 USPQ 933 (CCPA 1982) (citing In re Katz, 687 F.2d 450, 215 USPQ 14 (CCPA 1982)). However, an affidavit or declaration under 37 CFR 1.132 that is only a naked assertion of inventorship and that fails to provide any context, explanation or evidence to support that assertion is insufficient to show that the relied-upon subject matter was the inventor’s own work. See EmeraChem Holdings, LLC v. Volkswagen Grp. of Am., Inc., 859 F.3d 1341, 123 USPQ2d 1146 (Fed. Cir. 2017) (finding that a declaration submitted by inventor Campbell insufficient to establish that he and Guth (now deceased) were inventors of the subject matter disclosed in a patent naming Campbell, Guth, Danziger, and Padron because "[n]othing in the declaration itself, or in addition to the declaration, provides any context, explanation, or evidence to lend credence to the inventor's bare assertion" and more than twenty years had passed since the alleged events occurred. Id. at 1345; 123 USPQ2d at 1149.). Therefore, when the unclaimed subject matter of a reference is an inventor's or at least one joint inventor's own invention, a prima facie case based on the patent, U.S. patent application publication, or international application publication, may be overcome by showing that the disclosure is a description of the inventor's or at least one joint inventor's own previous work. Such a showing can be made by proving that the inventor(s) of the U.S. patent, U.S. patent application publication, or the international application publication, was associated with applicant (e.g., same assignee) and learned of the inventor's or at least one joint inventor's invention from the inventor or at least one joint inventor directly or indirectly. In re Mathews, 408 F.2d 1393, 161 USPQ 276 (CCPA 1969).
	In the situation where one application is first filed naming sole inventor X and then a later application is filed naming joint inventors X & Y, it must be proven that the joint invention was made first, was thereafter described in the sole inventor's patent, or was thereafter described in the sole inventor's U.S. patent application publication or international application publication, and then the joint application was filed. In re Land, 368 F.2d 866, 151 USPQ 621 (CCPA 1966).

MPEP § 2136.05(b).

Double Patenting- Obvious Type
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Instant claims 34-36, 38, 40-45, 47-48, 50 and 52-56 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-12 of U.S. Patent No. 9,938,579.  
	The instant claims are obvious over the conflicting claims because the conflicting claims teach a system for performing the instant method.  Specifically, the conflicting claims teach a system comprising qPCR primers designed to selectively amplify genes selected from the group consisting of: (i) CFLAR, RNF-130, IFNGR1, ITGAX, and RYBP; (ii) NKTR, MAPK9, DUSP1, PBEF1, and PSEN1; and (iii) NKTR, MAPK9, DUSP1, PBEF1, PSEN1, CFLAR, IFNGR1, ITGAX, RNF-130 and RYBP, wherein at least one of the gene specific primers comprises a label selected from: biotin, fluorescein, digoxigenin, an antigen, a polyvalent cation, and a chelator group.  The claims teach that this system is intended for monitoring a subject who has received an allograft for an acute rejection (AR) response.  Thus, it would have been prima facie obvious at the time of the invention to use the system of the conflicting claims to detect gene expression levels of the same genes in allografts.

Instant claims 34-57 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-23 of U.S. Patent No. 9,535,075.  
	The instant claims are obvious over the conflicting claims because the conflicting claims anticipate the instant method.  Specifically, the conflicting claims teach a method of evaluating the increased expression level in a blood sample from a subject who has received an organ allograft (Kidney, heart), wherein genes comprise GZMK, NKTR, and SLC25A37, CFLAR, DUSP1, EPOR, IFNGR1, ITGAX, MAPK9, NAMPT/PBEF1, PSEN1, RNF130, RYBP, RARA, and RXRA.  Thus, the instant claims are prima facie obvious because the conflicting claims anticipate the instant claims.

Instant claims 34-57 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 88-106 of U.S. 17/110167.  
	The instant claims are obvious over the conflicting claims because the conflicting claims anticipate the instant method.  Specifically, the conflicting claims teach a method of evaluating the increased expression level in a blood sample from a subject who has received an organ allograft (Kidney, heart), wherein genes comprise GZMK, NKTR, and SLC25A37, CFLAR, DUSP1, EPOR, IFNGR1, ITGAX, MAPK9, NAMPT/PBEF1, PSEN1, RNF130, RYBP, RARA, and RXRA.  Thus, the instant claims are prima facie obvious because the conflicting claims anticipate the instant claims.

Prior Art
The following prior art is pertinent: US 2006/0246485 (NKTR in allografts); US 2011/0189680 (PSEN1 and CFLAR in allografts).

Allowable Subject Matter Over Prior Art
	Claims 37, 39, 46, 49, 51 and 57 are allowable over the prior art because the prior art fails to teach or suggest all of the genes listed therein.
	In addition, the claims satisfy subject matter eligibility rules because just like in Exergen Corp. v. Kaz USA, Inc., 725 F. App’x 959, 966 (Fed. Cir. 2018), here,
the claims are directed to the measurement of a natural phenomenon (gene expression levels). Even if the concept of such measurement is directed to a natural phenomenon and is abstract at step one, the measurement method here was not conventional, routine, and well-understood. The inventor determined for the first time the increase gene expression levels of specific genes representing the relationship between unnatural, human-induced transplant rejection and increased levels of certain gene expression and incorporated that discovery into an unconventional method of transplant rejection determination and tailored treatment.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AARON A PRIEST/Primary Examiner, Art Unit 1637